Citation Nr: 0415198	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  98-19 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for major depression, initially rated 30 percent 
disabling, currently rated 50 percent disabling from May 23, 
2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from January to August 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
originally, on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board notes that the RO granted service connection for 
major depression in a May 1998 rating action, and assigned a 
30 percent rating.  In a statement received later that month, 
the veteran cancelled a personal hearing and indicated that 
she wished to withdraw her appeal (for service connection).  
However, in a statement received in September 1998, the 
veteran indicated that she disagreed with the 30 percent 
rating.  The Board finds that she filed a timely notice of 
disagreement (NOD) to the May 1998 rating action.  Therefore, 
the Board will consider the medical evidence regarding major 
depression since the initial grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Even though the RO increased the schedular rating for the 
veteran's psychiatric disability during the appeal, the issue 
of entitlement to a higher rating remains on appeal, as the 
veteran had not indicated a desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  


REMAND

The Board notes that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board does not find that any 
correspondence regarding the assignment of a higher 
disability evaluation for major depression provided to the 
appellant by the RO meets these requirements.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate the issue currently in 
appellate status.  If the benefit sought 
on appeal remains denied, the veteran and 
the representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


